Filed 10/1/15 P. v. Cordova CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


THE PEOPLE,                                                          H041975
                                                                    (Santa Clara County
         Plaintiff and Respondent,                                   Super. Ct. No. 185632)

             v.

JOHNNY MELENDEZ CORDOVA,

         Defendant and Appellant.



         On August 2, 1996, appellant Johnny Melendez Cordova was convicted of
possession of a dirk or dagger under former Penal Code section 12020 and sentenced to
25 years to life in prison.1
         On December 17, 2014, appellant filed a petition for writ of habeas corpus seeking
resentencing on his conviction pursuant to Proposition 47. In his petition, appellant
alleged that Penal Code section 12020, subdivision (a) was “re-classified as a
misdemeanor in the new law.” The trial court construed the petition as one for
resentencing under Penal Code section 1170.18, subdivisions (a) and (b), and denied the
requested relief. The trial court found that appellant “is not eligible for the requested
relief because his offense is not one of the theft or drug offenses that would have been a




         1
             All future statutory references are to the Penal Code unless otherwise specified.
misdemeanor if the provisions of Prop[osition] 47 were in effect when the offense was
committed.” This timely notice of appeal ensued.
       On appeal, we appointed counsel to represent appellant in this court. Appointed
counsel filed an opening brief pursuant to People v. Serrano (2012) 211 Cal. App. 4th 496
(Serrano), which states the case but raises no specific issues.
       Pursuant to Serrano, on May 21, 2015, we notified appellant of his right to submit
written argument in his own behalf within 30 days. On June 4, 2015, we received a
response from appellant informing the court that he does not wish to take up the court’s
time and will not be submitting any further response or writs pursuant to Proposition 47.
As defendant raises no arguable issues on appeal, we must dismiss the appeal.
                                       DISPOSITION
       The appeal is dismissed.




                                              2
                                           ______________________________________
                                                      RUSHING, P.J.




WE CONCUR:




____________________________________
      ELIA, J.




___________________________________
      WALSH, J.*




People v. Cordova
H041975




       *
           Judge of the Santa Clara County Superior Court assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.
                                              3